
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


August 2, 2007

Scientific Games Corporation
750 Lexington Avenue
New York, NY 10022

Ladies and Gentlemen:

        You have asked me to reconfirm our existing understanding as to how the
Company may discharge its obligations to distribute any accrued deferred
compensation owed to me following termination of my employment under the terms
of the Company's Key Executive Deferred Compensation Plan (the "Plan") and my
Employment Agreement, including through direction to the trustee of the rabbi
trust created for the purpose of assisting the Company in meeting its
obligations under the Plan. In the context of my specific situation:

1.Any payments in respect of the portion of my Plan account attributable to
deferrals for 2004 or earlier years (including the bonus for 2004 that was
earned and vested on December 31, 2004) shall, in accordance with the terms of
the Plan in effect on October 3, 2004, be made as soon as practicable after the
date of termination of my employment, but in no event later than 30 business
days thereafter.

2.Any payments in respect of the portion of my Plan account attributable to
deferrals for 2005 and later years may be delayed for six months and one day
following the date of termination of my employment to the extent necessary to
comply with Section 409A of the Internal Revenue Code of 1986, as amended.

3.Any payment in respect of a portion of my Plan account that is measured by
reference to a deemed investment in mutual funds or other readily tradable
securities shall be made in cash in the amount of such portion of my Plan
account balance, including from the proceeds from disposition of any such
investments held in the rabbi trust under the Plan for the purpose of assisting
the Company in meeting such obligations. Any payment in respect of a portion of
my Plan account that is measured by reference to deemed investments that are not
readily tradable securities (including Company stock to the extent the trading
of such stock is subject to restrictions under the Company's insider trading
policy or such stock is otherwise not readily subject to prompt disposition at
prevailing market prices) shall be made by one or more of the following means as
the Company determines in its discretion: (A) if such investments have been
acquired by or transferred to the rabbi trust under the Plan, (i) transfer to me
in kind of the entire interest in such property held by the rabbi trust, which
shall comprise the entire economic interest in such property and all other
rights and benefits (including all voting, consent and other decision rights)
and any liabilities, obligations and risks (including tax liabilities), by
whatever means are practical under the circumstances, including if possible by
concurrently recording such transfer and my admission as limited partner or
member or the like of the applicable investment entity (but in any case until
such transfer and admission shall have been recorded in my name, the Company
agrees that the rabbi trustee shall act in all respects as my agent in
exercising on my behalf all such rights and benefits), or (ii) payment to me in
cash of an amount equal to the proceeds from redemption by the issuer or other
disposition of such property; or (B) if such investments have not been acquired
by or transferred to the rabbi trust under the Plan, payment to me in cash of an
amount equal to such portion of my Plan account balance. If the illiquid nature
of such investments so requires, the period within which such distributions may
be made may be extended to up to 90 days following my termination of employment
(except that, to the extent that paragraph 2 of this letter applies to such
distributions, such distributions (or such portions thereof) to which
paragraph 2 applies may be delayed pursuant to paragraph 2 for the period of six
months and one day provided for therein).

--------------------------------------------------------------------------------



4.The proceeds from any redemption or other disposition contemplated by
paragraph 3 above shall be increased by an amount equal to interest on the
proceeds from the date of such disposition to the date of payment to me at a
rate equivalent to the rate of interest realized by the Company or the rabbi
trust on such amount from an investment in a money market fund held in the rabbi
trust during such period.

5.Any reference to payment of deferred compensation to me "in a lump sum" or
similar language in Section 5(d)(vi) and 5(f) or elsewhere in my Employment
Agreement with the Company would include payment in any one or more of the
above-described forms. For the avoidance of doubt, I acknowledge that payment in
any one or more of such forms, at the times and in the amounts described above,
would constitute timely payment of such amounts in accordance with the Plan and
my Employment Agreement (including Section 5(d)(vi) thereof).

        By executing this letter, the Company and I confirm that the foregoing
terms of this letter set forth what has been and still is our mutual
understanding of these matters, including the application of my Employment
Agreement. The Company and I each also agree to execute any further
documentation or take any additional action that the other of us may reasonably
request to further reflect or implement this understanding and the transactions
contemplated hereby, either between the parties hereto or to ensure full
recognition thereof by third persons. Without limiting the generality of the
foregoing, the Company further agrees as promptly as practical to do all things
necessary or advisable in order for the transfer to me of the Company's and the
rabbi trust's entire right, title and interest (including, without limitation,
record ownership of title) in respect of any illiquid investment that is the
measure of an amount of deferred compensation payable to me to be fully
implemented (including, without limitation, by my admission as limited partner
or member or the like of the applicable investment entity) and to be reflected
and recorded in the books and records of such entity or its sponsor; whereupon
the Company shall have fully satisfied its obligations hereunder in respect of
such illiquid investment.

        Very truly yours,
 
 
 
 
GRAPHIC [g828279.jpg]

--------------------------------------------------------------------------------

A. Lorne Weil
Agreed:
 
 
Scientific Games Corporation
 
 
By:
 

GRAPHIC [g595817.jpg]

--------------------------------------------------------------------------------


 
  Name:   Ira H. Raphaelson     Title:   Vice President, General Counsel and
Secretary    

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

